Citation Nr: 0011165	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  99-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for left otitis media. 

2.  Entitlement to service connection for right otitis media.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active military service from December 1950 to 
November 1954. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in February 1998, a statement of the case was issued in June 
1998, and a substantive appeal was received in July 1998.  


FINDINGS OF FACT

1.  The claims file does not include medical evidence of a 
nexus between any chronic otitis media of the left ear and 
the veteran's period of active military service or to a 
service-connected disability.

2.  The claims file does not include medical evidence of a 
nexus between any chronic otitis media of the right ear and 
the veteran's period of active military service or to a 
service-connected disability. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for left otitis media is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The veteran's claim of entitlement to service connection 
for right otitis media is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Although service medical records document treatment for 
otitis media of the left ear in January 1953, there are no 
service records documenting any subsequent left ear problems.  
There are also no service medical records referring to any 
right ear infections or complaints.  The veteran's ears were 
clinically evaluated as normal on separation examination in 
December 1954.  

Looking to post-service evidence, there does not appear to be 
any medical evidence of right otitis media until 1975, at 
which time a diagnosis of chronic otitis media, right ear was 
rendered and a surgical procedure performed.  Private medical 
records dated in the 1980's and 1990's document treatment for 
both right and left ear complaints.  On VA examination in 
October 1997, no infection of the middle or inner ear was 
reported, and the pertinent diagnosis was history of chronic 
otitis media, right. 

It appears from the evidence that there has not been a clear 
diagnosis of otitis medial of the left ear since 1953; the 
references to the left ear in the 1980's and 1990's do not 
mention otitis media.  Further, the VA examination in October 
1997 revealed no active infections of either ear.  However, 
noting the May 1975 medical diagnosis of right ear otitis 
media and the references to left ear problems (although 
unclear as to the exact nature) in the 1980's and 1990's, and 
further acknowledging that chronic otitis media may be a 
disorder which is recurring but may not have been clinically 
present at the time of the October 1997 examination, the 
Board assumes for the sake of the well-grounded analysis that 
the record includes medical diagnoses of current disability.  

Nevertheless, the Board must conclude that the claims are not 
well-grounded for lack of medical evidence of a nexus or link 
to service.  There is no medical evidence of a continuity of 
pertinent symptomatology from service to show such a nexus.  
In fact, there is no medical evidence of otitis media of 
either ear after service until 1975, approximately 20 years 
after discharge from service.  The record also does not 
include any medical opinion suggesting a link between any 
current otitis media of either ear and the veteran's service.  
Moreover, while service connection has been established for 
tinnitus and bilateral hearing loss, there is no medical 
evidence in the claims file suggesting any link to one or 
both of these service-connected disabilities.  

The Board acknowledges the veteran's contentions and also 
notes that certain private treatment records may no longer be 
available.  However, the veteran as a layperson is not 
competent to render diagnoses or opinions as to medical 
causation.  Espiritu.  The Board stresses to the veteran that 
while he may sincerely believe that he suffers from otitis 
media related to his military service, what is needed to 
well-ground his claims are medical diagnoses of current 
otitis media of the left and right ears and medical evidence 
of a nexus between such current disabilities and either his 
period of military service, or a service-connected 
disability.  Under 38 U.S.C.A. § 5107(a), the veteran is 
charged with the initial burden of presenting evidence of a 
well-grounded claim. 



ORDER

The appeal is denied as to both issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

